7 N.Y.3d 860 (2006)
SETH M. KESSLER et al., Appellants,
v.
ALAN G. HEVESI, as Comptroller of the State of New York, et al., Respondents.
Court of Appeals of New York.
Submitted October 16, 2006.
Decided October 24, 2006.
*861 Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, First Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).